66198: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 66198


Short Caption:BENTON VS. SHELDONClassification:Civil Appeal - General - Other


Related Case(s):65296


Lower Court Case(s):Clark Co. - Eighth Judicial District - A671557Case Status:Case Closed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:





+
						Party Information
					


RoleParty NameRepresented By


AppellantDonald E. BentonChristian T. Balducci
							(Marquis Aurbach Coffing)
						Micah S. Echols
							(Marquis Aurbach Coffing)
						


RespondentJean SheldonMatthew T. Kneeland
							(Sylvester & Polednak, Ltd.)
						Jeffrey R. Sylvester
							(Sylvester & Polednak, Ltd.)
						


RespondentJohn SheldonMatthew T. Kneeland
							(Sylvester & Polednak, Ltd.)
						Jeffrey R. Sylvester
							(Sylvester & Polednak, Ltd.)
						



14-34975: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


08/01/2014Filing FeeFiling fee due for Appeal.


08/01/2014Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (TRANSFERRED TO DOCKET NO. 65296 PER ORDER FILED 10/20/14).


08/01/2014Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.14-25248




08/01/2014Filing FeeE-Payment $250.00 from Micah S. Echols


08/01/2014MotionFiled Motion to Consolidate Appeals. Nos. 66198/65296.14-25289




08/04/2014Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.  Docketing Statement mailed to counsel for appellant - due: 20 days.14-25312




08/04/2014Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant(s) 15 days transcript request form; 120 days opening brief:14-25502




08/11/2014Docketing StatementFiled Docketing Statement Civil Appeals.(TRANSFERRED TO DOCKET NO. 65296 PER ORDER FILED 10/20/14)


08/12/2014Transcript RequestFiled Certificate of No Transcript Request. (TRANSFERRED TO DOCKET NO. 65296 PER ORDER FILED 10/20/14)


10/21/2014Order/DispositionalFiled Order Granting Motion for Extension of Time and Administratively Closing Appeal. We direct the clerk of this court to (1) transfer to Docket No. 65296 the second amended notice of appeal, docketing statement, and certificate of no (additional) transcript request that were filed in Docket No. 66198; (2) refund the filing fee in Docket No. 66198; and (3) administratively close Docket No. 66198. Appellant's opening brief and appendix due: December 2, 2014. Fn1[In light of this order, we deny as moot the motions to consolidate these appeals.] Nos. 65296/66198.14-34975




10/21/2014Case Status UpdateCase Closed/No Remittitur Issued.